Matter of Geoffrey Colin D. v Janelle Latoya A. (2015 NY Slip Op 07333)





Matter of Geoffrey Colin D. v Janelle Latoya A.


2015 NY Slip Op 07333


Decided on October 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15814 15813

[*1] In re Geoffrey Colin D., Petitioner-Respondent,
vJanelle Latoya A., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.
Anne Reiniger, New York, attorney for the child.

Order, Family Court, New York County (Carol J. Goldstein, Referee), entered on or about January 24, 2014, which denied respondent's motion to vacate a final order of custody to petitioner, entered on default on or about April 23, 2013, unanimously affirmed, without costs.
The Referee's findings, that respondent failed to substantiate her claims of a reasonable excuse and a meritorious defense are supported by the record. Specifically, respondent's claim that she did not receive notice of the April 23, 2013 inquest is credibly refuted by the mailing sent to her by the clerk of the court, to her confidential address, and the affidavit of the child's attorney stating that he provided respondent with actual notice of the inquest, during a telephone call. Moreover, respondent provided no documentary evidence to support her meritorious defense claim that she was in a car accident, asked petitioner to keep the child for a few more weeks, and was unable to reach petitioner from January to March 2013. Under these circumstances, the Family Court providently exercised its discretion in denying respondent's motion to vacate the final order of custody entered on default (see Matter of Amirah Nicole A. [Tamika R.], 73 AD3d 428, 428-429 [1st Dept 2010], lv dismissed 15 NY3d 766 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2015
CLERK